                                         Case 3:20-mj-71799-MAG Document 13 Filed 12/23/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6                                       SAN JOSE DIVISION

                                   7
                                         UNITED STATES OF AMERICA,
                                   8                                                       Case No. 3:20-mj-71799-MAG-1 (EJD)
                                                      Plaintiff,
                                   9                                                       ORDER STAYING RELEASE ORDER
                                                v.
                                  10
                                         GUSTABO ALFONSO RAMOS,
                                  11
                                                      Defendant.
                                  12
Northern District of California
 United States District Court




                                  13         The release order is stayed pending further order of the Court.

                                  14         IT IS SO ORDERED.

                                  15   Dated: December 23, 2020

                                  16                                                  ______________________________________
                                                                                      EDWARD J. DAVILA
                                  17                                                  United States District Judge
                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28   Case No.: 3:20-mj-71799-MAG-1
                                       ORDER STAYING RELEASE ORDER
                                                                                       1
